                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO



 MALCOLM D. HANSON,
                                                Case No. 1:19-cv-00080-BLW
                      Plaintiff,
                                                SUCCESSIVE REVIEW ORDER BY
        v.                                      SCREENING JUDGE

 BADGER MEDICAL and ASHLEE, an
 employee of Badger Medical,

                      Defendants.


       Plaintiff Malcolm D. Hanson is a prisoner proceeding pro se and in forma pauperis

in this civil rights action. The Court previously reviewed Plaintiff’s complaint pursuant to

28 U.S.C. §§ 1915 and 1915A, determined that it failed to state a claim upon which relief

could be granted, and allowed Plaintiff an opportunity to amend. (Initial Review Order,

Dkt. 11.)

       Plaintiff has now filed several motions. The Court construes Plaintiff’s Motion to

Amend (Dkt. 17) as including an amended complaint. The Court retains its screening

authority pursuant to 28 U.S.C. §§ 1915(e)(2) and 1915A(b).

       Having reviewed the amended complaint, the Court concludes that Plaintiff has

failed to remedy the deficiencies in his initial Complaint, and the Court will dismiss this

case pursuant to 28 U.S.C. §§ 1915 and 1915A.



SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 1
1.     Motion for Appointment of Counsel

       Plaintiff seeks appointment of counsel. (Dkt. 19.) Unlike criminal defendants,

prisoners and indigents in civil actions have no constitutional right to counsel unless their

physical liberty is at stake. Lassiter v. Dep’t of Social Services, 452 U.S. 18, 25 (1981).

Whether a court appoints counsel for indigent litigants is within the court’s discretion.

Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986).

       In civil cases, counsel should be appointed only in “exceptional circumstances.”

Id. To determine whether exceptional circumstances exist, the court should evaluate two

factors: (1) the likelihood of success on the merits of the case, and (2) the ability of the

plaintiff to articulate his claims pro se in light of the complexity of legal issues involved.

Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991). Neither factor is dispositive, and

both must be evaluated together. Id. Further, an attorney cannot be forced to represent an

indigent litigant in a civil case—rather, the attorney can only be “appointed” if he or she

voluntarily accepts the appointment. See Mallard v. U.S. Dist. Court for S. Dist. of Iowa,

490 U.S. 296, 298 (1989) (holding that the appointment of counsel provision in § 1915,

formerly found in subsection (d), does not “authorize[] a federal court to require an

unwilling attorney to represent an indigent litigant in a civil case”); Veenstra v. Idaho

State Bd. of Corr., Case No. 1:15-cv-00270-EJL (D. Idaho May 4, 2017) (“[The Court]

does not have inherent authority to compel an attorney to represent Plaintiffs pro bono.”).

       The legal issues in this matter are not complex, and Plaintiff has been able to file

documents with the Court and protect his interests to date. In addition, as the Court



SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 2
concludes below, the amended complaint fails to state a federal claim upon which relief

may be granted; therefore, Plaintiff does not have a likelihood of success on the merits of

those claims. Accordingly, the Court will deny Plaintiff’s Motion for Appointment of

Counsel.

2.     Screening Requirement

       As explained in the Initial Review Order, the Court must dismiss a prisoner or in

forma pauperis complaint—or any portion thereof—that states a frivolous or malicious

claim, fails to state a claim upon which relief may be granted, or seeks monetary relief

from a defendant who is immune from such relief. 28 U.S.C. §§ 1915(d)(2) & 1915A(b).

3.     Pleading Standard

       A complaint must contain “a short and plain statement of the claim showing that

the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). A complaint fails to state a claim

for relief under Rule 8 if the factual assertions in the complaint, taken as true, are

insufficient for the reviewing court plausibly “to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009). “[D]etailed factual allegations” are not required, but a plaintiff must offer “more

than ... unadorned, the-defendant-unlawfully-harmed-me accusation[s].” Id. (internal

quotation marks omitted). If the facts pleaded are “merely consistent with a defendant’s

liability,” or if there is an “obvious alternative explanation” that would not result in

liability, the complaint has not stated a claim for relief that is plausible on its face. Id. at

678, 682 (internal quotation marks omitted).



SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 3
4.     Discussion

       Plaintiff brings his federal claims under 42 U.S.C. § 1983, the civil rights statute.

To state a plausible civil rights claim, a plaintiff must allege a violation of rights

protected by the Constitution or created by federal statute proximately caused by conduct

of a person acting under color of state law. Crumpton v. Gates, 947 F.2d 1418, 1420 (9th

Cir. 1991). To be liable under § 1983, “the defendant must possess a purposeful, a

knowing, or possibly a reckless state of mind.” Kingsley v. Hendrickson, 135 S. Ct. 2466,

2472 (2015). Negligence is not actionable under § 1983, because a negligent act by a

public official is not an abuse of governmental power but merely a “failure to measure up

to the conduct of a reasonable person.” Daniels v. Williams, 474 U.S. 327, 332 (1986).

       Plaintiff has not plausibly alleged that either Defendant acted with objective or

subjective deliberate indifference to Plaintiff’s serious medical needs in violation of the

Eighth or Fourteenth Amendment. See Estelle v. Gamble, 429 U.S. 97, 106 (1976)

(Eighth Amendment medical treatment claims of prisoners); Gordon v. County of

Orange, 888 F.3d 1118, 1124 (9th Cir. 2018) (due process medical treatment claims of

pretrial detainees). Though the amended complaint contains more factual allegations

regarding Plaintiff’s medical treatment at the jail than the initial complaint (see generally

Dkt. 17), it plausibly alleges—at most—that Defendants might have been negligent in

treating Plaintiff. And negligence or medical malpractice is insufficient to support a

§ 1983 claim. See Daniels v. Williams, 474 U.S. 327, 332 (1986); Broughton v. Cutter

Labs., 622 F.2d 458, 460 (9th Cir. 1980) (per curiam). Therefore, Plaintiff’s amended



SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 4
complaint fails to state a plausible claim for relief under federal law. See Iqbal, 556 U.S.

at 678.

5.        Conclusion

          Although pro se pleadings must be liberally construed, “a liberal interpretation of

a civil rights complaint may not supply essential elements of the claim that were not

initially pled.” Ivey v. Bd. of Regents of Univ. of Alaska, 673 F.2d 266, 268 (9th Cir.

1982). Because Plaintiff has already been given the opportunity to amend and still has

failed to state a plausible claim for relief under federal law, the Court will dismiss this

case without further leave to amend. See Knapp v. Hogan, 738 F.3d 1106, 1110 (9th Cir.

2013) (“When a litigant knowingly and repeatedly refuses to conform his pleadings to the

requirements of the Federal Rules, it is reasonable to conclude that the litigant simply

cannot state a claim.”). Plaintiff’s federal claims will be dismissed with prejudice.

Plaintiff’s state law claims will be dismissed without prejudice to Plaintiff’s asserting

them in state court, as the Court declines to exercise supplemental jurisdiction over those

claims. See 28 U.S.C. § 1367(c)(3).

                                            ORDER

          IT IS ORDERED:

          1.     Plaintiff’s Motion to Appoint Counsel (Dkt. 19) is DENIED.

          2.     Plaintiff’s Motion to Amend Complaint and Motion to Review Amended

                 Complaint (Dkt. 17 & 18) are GRANTED IN PART, to the extent the

                 Court has reviewed the amended complaint (construed as included in Dkt.



SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 5
          17) under 28 U.S.C. §§ 1915(e)(2) and 1915A(b).

     3.   The amended complaint fails to state a claim upon which relief may be

          granted. Therefore, for the reasons stated in this Order and the Initial

          Review Order (Dkt. 11), this entire case is DISMISSED pursuant to 28

          U.S.C. §§ 1915(e)(2)(B)(ii) & 1915A(b)(1). Plaintiff’s federal claims are

          dismissed with prejudice, and Plaintiff’s state law claims are dismissed

          without prejudice.



                                              DATED: September 24, 2019


                                              _________________________
                                              B. Lynn Winmill
                                              U.S. District Court Judge




SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 6
